919 P.2d 495 (1996)
323 Or. 645
STATE of Oregon, Petitioner on Review,
v.
Richard Owen READY, Respondent on Review.
CC C920041CR; CA A78407; SC S42111.
Supreme Court of Oregon.
Argued and Submitted November 9, 1995.
Decided July 18, 1996.
*496 Janet A. Metcalf, Assistant Attorney General, Salem, argued the cause for petitioner on review. With her on the briefs were Theodore R. Kulongoski, Attorney General, and Virginia L. Linder, Solicitor General.
Craig P. Colby, of Wall & Colby, Portland, argued the cause and filed the brief for respondent on review.
Before CARSON, C.J., and GILLETTE, VAN HOOMISSEN, FADELEY, GRABER, and DURHAM, JJ.[**]
PER CURIAM.
The decision of the Court of Appeals is reversed. State v. Stoneman, 323 Or. 536, 920 P.2d 535 (1996). The case is remanded to the Court of Appeals to consider other issues raised by respondent on review.
DURHAM, J., dissented and filed an opinion.
DURHAM, Justice, dissenting.
I respectfully dissent for the reasons expressed in my dissenting opinion in State v. Stoneman, 323 Or. 536, 920 P.2d 535 (1996).
NOTES
[**]  Unis, J., retired June 30, 1996, and did not participate in this decision.